Rose McCullough














 

IN THE
TENTH COURT OF APPEALS
 

No. 10-99-249-CR


EX PARTE IVAN C. FRAZIER

 

From the 40th District Court
Ellis County, Texas
Trial Court # 24,117-CR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Ivan C. Frazier filed a pro se pre-trial application for writ of habeas corpus in which he
questioned the validity and application of  the repeat-offender felony theft statute under which he
was indicted.  See Tex. Pen. Code Ann. § 31.03(e)(4)(D) (Vernon Supp. 1999).  The court
denied his application on the Friday before trial.  Frazier appeals the denial of his habeas
application.
      A jury convicted Frazier of the underlying offense.  Therefore, his application for habeas
relief is now moot.  See Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992). 
Accordingly, we dismiss this appeal. Id.
 
                                                                               TOM GRAY
                                                                               Justice


Before Chief Justice Davis
            Justice Vance and
            Justice Gray
Appeal dismissed
Opinion delivered and filed September 29, 1999
Do not publish